                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                             FILE NO. 7:19-CR-139-7-FL




UNITED STATES OF AMERICA,              )
                                       )
     v.                                )     ORDER
                                       )
ERNIE JAMES,                           )
                                       )
     Defendant.                        )


     For good cause shown, it is hereby ORDERED that Defendant’s motion to seal DE #256

is GRANTED.

               18th day of February, 2020.
     This the _______




                                                __________________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge
